DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/21, 3/19/21, 7/20/21, 12/16/21, 1/10/22, 2/10/22, 3/23/22, & 6/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6-16 are objected to because of the following informalities: 
Claim 6, line 3, should --the-- be inserted before “operations”? See “a workflow having one or more operations” in lines 2-3 of claim 1.
Claim 7, line 3, should --the-- be inserted before “predefined”? 
Claim 8, line 3, should --the-- be inserted before “predefined”? Further, lines 6-8, “the operation or condition” lacks proper antecedent basis.
Claim 10, line 7, “the new interface element” lacks proper antecedent basis. 
Claim 12, lines 9, 10, and 12, “the tracked user-initiated actions” lacks proper antecedent basis.
Claims 9, 11, are 13-16 depend on objected claims and inherit the same issues.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 8, 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 4, “the data” is not clear whether it refers to “data” in line 6 of claim 1 or lines 1 and 2 of claim 3. “data” in lines 1-2 of claim 3 will be treated as --the data--, respectively. 
Claim 7, line 6 “the conditions” is not clear whether is refers to “conditions” in line 3 or 5 of the claim.
Claim 12, line 7, “the recording of the user-initiated actions” is not clear whether it refers to “recording of the user-initiated actions” in lines 2-3 of claim 11 or line 3 of claim 12. “recording of the user-initiated actions” in line 3 of claim 12 It will be treated as --the recording of the user-initiated actions--. 
Claim 16, lines 6-7 “the software image or container-related operation” is not clear whether it refers to “the software image or container-related operation” in line 3 of or line 5 of the claim. “software image or container-related operation” in line 3 of the claim will be treated as -- the software image or container-related operation --.
Claims 8 and 15 depend on the rejected claim and inherit the same issue. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al., (US PUB 2016/0072683 hereinafter Xie).

As to claim 1, Xie teaches a method performed by one or more computers, the method comprising: 
providing, by the one or more computers, an interface (‘…The execution environment may also include a user interface 618 that may include human interface devices and/or graphical user interfaces (GUI)…’ para. 0148) for defining a workflow (‘The configuration logic 300 may implement discovery of effects introduced by the changes to the core layout through the extensions for the developed workflow …’ para. 0042) and (‘… the actions used to configure, generate and execute a workflow including application infrastructure lifecycle events, such as, installations, application configurations, starts, stops, deletions or other application infrastructure lifecycle events…’ para. 0077) having one or more operations for a computer system to perform (‘ In the example user interface 2501, the first input 2510 is implemented as a combined drop-down menu and search bar.  However, other input types, such as command lines, search bars, drop-down menus, button selectors, voice recognition, or other interface inputs, may be used to implement the first input 2510…’ para. 0106) the interface providing options that are selectable to cause an operation from a predetermined set of operations to be added to the workflow (‘… the configuration logic 300 may add extensions to the initial structure (e.g., using logic portion 303) during the onboarding process (e.g., workflow development). The extensions may be used to added components more specific to the particular workflow being onboarded, while the core components (e.g., components accessed using logic portion 304) may be used to provide relationships and definitions common to multiple current and potential workflows’ para. 0110) and (‘…For example, the operator may be provided with options among possible workflows generated by the flow generation logic…’ para. 0149); 
receiving data indicating user selection of an option of the interface corresponding to a first operation in the predetermined set of operations (‘… The reference service catalog, discussed above with respect to FIG. 1, which may be used to determine the core layout, may define the service selections available to the user. The user interface 2501 may include a first input 2510 for selection of a service…’ para. 0105 - 0106);
receiving, through the interface, input that specifies one or more custom operations (‘… The user interface 2501 may further include inputs 2514, 2516, which may include selections dependent on the first input or independent of the first input’ para. 0106); and 
defining the workflow to include (i) the first operation based on the data indicating the user selection (‘… The reference service catalog, discussed above with respect to FIG. 1, which may be used to determine the core layout, may define the service selections available to the user. The user interface 2501 may include a first input 2510 for selection of a service’ para. 0105) and (‘…The user interface 2501 may further include a navigation bar 2504 for selection management functions including workflow development’ para. 0107) and (ii) a second operation specified by the input (‘… The user interface 2501 may further include inputs 2514, 2516, which may include selections dependent on the first input or independent of the first input’ para. 0106 - 0107).  

As to claim 2, Xie teaches the method of claim 1, wherein the interface for defining the workflow is a graphical user interface (‘…The execution environment may also include a user interface 618 that may include human interface devices and/or graphical user interfaces (GUI)…’ para. 0148), an application programming interface, or a voice user interface.  

As to claim 3, Xie teaches the method of claim 1, wherein receiving data indicating user selection comprises receiving data indicating an interaction with a user interface element corresponding to a particular operation of the predetermined set of operations,
wherein the data indicates at least one of a mouse click event, a mouse double click event, a drag-and-drop event, a touch event, a touch gesture event, a voice command event, or one or more keyboard key events (‘In the example user interface 2501, the first input 2510 is implemented as a combined drop-down menu and search bar.  However, other input types, such as command lines, search bars, drop-down menus, button selectors, voice recognition, or other interface inputs, may be used to implement the first input 2510…’ para. 0106), and 
wherein defining the workflow comprises defining the workflow to include the particular operation corresponding to the user interface element (‘…In the example user interface 2501, appearance, available options, or other parameters for the inputs may be changed, e.g., by the configuration logic 300, as selections are made at the first input 2510…’ para. 0106 - 0107).  

As to claim 4, Xie teaches the method of claim 1, comprising: 
generating, by the one or more computers, a first user interface element representing the first operation and a second user interface element representing the second operation (‘… the flow generation logic 800 may send a request to the layout logic 700 to alter the core layout to fulfill the northbound service (810). For example, the flow generation logic 800 may request that the layout logic 700 apply one more extensions to the core layout to support the service…’ para. 0083) and (‘…The flow generation logic may generate a workflow based on the components, dependencies, and/or relationships traced along the traversed path (818). The flow generation logic 800 may determine whether multiple southbound services provide fulfilment for the selected source node (820). For example, a northbound service may depend on multiple southbound services and/or redundantly fulfilled by multiple southbound services. …’ components and/or services would include first and second user interface elements, para. 0084); and 
presenting, by the one or more computers, the user interface elements within a workflow area of the interface (‘…Once the flow generation logic 800 has completed tracing the paths to the destination nodes, the flow generation logic may output the workflows…’ para. 0084).  

As to claim 5, Xie teaches the method of claim 4, wherein the user interface elements are interactive to change a sequence in which operations in the workflow are performed; and wherein the method comprises: 
receiving data indicating a user interaction with one or more of the interface elements representing operations of the workflow (Once the input indicates the inclusion of a node v from S, the layout logic 700 may create a vertex v′ in T 270 that inherits attributes, properties, and rules associated v in S 230. In some cases, the layout logic 700 may attach instance specific properties to selected vertices and edges’ para. 0069); and 
setting or changing a sequence in which the operations of the workflow are performed based on the data indicating the user interaction (‘ Additionally or alternatively, the layout logic 700 may update the extended layout E 250. For example, an operation may include the layout logic 700 deleting or adjusting a vertex or an edge…’ para. 0073 - 0074).  

As to claim 6, Xie teaches the method of claim 1, wherein providing the interface for defining the workflow comprises providing a graphical user interface having multiple areas (‘… For example, an operation may include the layout logic 700 deleting or adjusting a vertex or an edge in…’ figure 3 and para. 0073 – 0074), wherein the multiple areas include a workflow display area configured to indicate operations in the workflow (‘…The user interface may display information on currently running instances in the running instances display 2502. Various services may be shown in the running instances display to provide the user with an overview of current system condition. The reference service catalog, discussed above with respect to FIG. 1, which may be used to determine the core layout, may define the service selections available to the user. The user interface 2501 may include a first input 2510 for selection of a service’ para. 0105).  

As to claim 7, Xie teaches  the method of claim 6, wherein providing the interface for defining the workflow comprises providing, as one of the multiple areas, an area for predefined operations and conditions, wherein the area for predefined operations and conditions includes (i) interface elements that specify operations and are selectable to include the operations in the workflow and (ii) interface elements that specify conditions and are selectable to apply the conditions to the workflow (figure 25 shows layout and workflow management with drop-down menu for selections). 
 
As to claim 8, Xie teaches the method of claim 7, comprising: 
receiving data indicating user selection of an interface element in the area for predefined operations and conditions (‘… The selection at the first input 2510 was the SugarCRM service. The selection at the second input allows the operator to select a name for a particular instance…’ figures 25 and 26 and associated text especially para. 0109); and 
in response to receiving the data indicating user selection of the interface element:
generating a new interface element representing the operation or condition corresponding to the selected interface element; and 
placing the new interface element in the workflow display area to indicate the inclusion of the operation or condition in the workflow (figure 26 shows updated layout and workflow from selection in figure 25).  

As to claim 9, Xie teaches the method of claim 6, comprising providing, as one of the multiple areas, a development environment area configured to receive programming code to specify one or more operations to be included in the workflow (‘… the pseudocode shown below may be used. The input to the code may be the MINIMUM_RAM field, and output will be the same as that of the previous pseudocode. In some cases, the pseudocode above may produce that same output as the pseudocode below with the MINIMUM_RAM input set to 0’ para. 0087). 

As to claim 10, Xie teaches the method of claim 9, wherein receiving input comprises receiving programming code entered by a user into the development environment area; and wherein the method comprises, in response to receiving the programming code entered by the user: 
generating an interface element representing the programming code entered into the development environment area; and placing the new interface element in the workflow display area to indicate the inclusion of the programming code in the workflow (‘…In some cases, the pseudocode above may produce that same output as the pseudocode below with the MINIMUM_RAM input set to 0’ para. 0087).  

As to claim 11, Xie teaches the method of claim 6, comprising providing, as one of the multiple areas, a recording area of the multiple areas comprising controls to begin and end recording of user-initiated actions, the interface being configured to add recorded user-initiated actions as operations of the workflow (‘…an input to the layout logic 700 may specify an instance T 270 of the core layout S 230, where T 270 captures a specific configuration of a subset of S. For example, the input may be supplied from a user interface, such as a wizard application, that facilitates navigation from an initial subset of vertices v in S 230 and queries the user about which vertices include and how to configure the vertices and edges in the selected subset. The subset of S 230 that is presented to the user may depend on the initial location of the vertex in S 230 and the rules to the attached vertex and the edges’ para. 0068).

As to claim 12, Xie teaches the method of claim 11, comprising: 
receiving data indicating a first user interaction with an interface element for initiating recording of user-initiated actions (‘… an input to the layout logic 700 may specify an instance T 270 of the core layout S 230, where T 270 captures a specific configuration of a subset of S. For example, the input may be supplied from a user interface, such as a wizard application, that facilitates navigation from an initial subset of vertices v in S …’ para. 0068); 
in response to receiving the data indicating the first user interaction, detecting a series of user interactions with the one or more computers (‘…The subset of S 230 that is presented to the user may depend on the initial location of the vertex in S 230 and the rules to the attached vertex and the edges’ para. 0068); 
receiving, through the interface, data indicating a second user interaction with an interface element for stopping the recording of user-initiated actions (‘…Therefore, the actions used to configure, generate and execute a workflow including application infrastructure lifecycle events, such as, installations, application configurations, starts, stops…’ para. 0077); 
in response to receiving the data indicating the second user interaction:
generating one or more new interface elements representing the tracked user-initiated interactions; and placing the one or more new interface elements in the workflow display area to indicate the inclusion of the tracked user-initiated actions in the workflow (‘Once the input indicates the inclusion of a node v from S, the layout logic 700 may create a vertex v′ in T 270 that inherits attributes, properties, and rules associated v in S 230. In some cases, the layout logic 700 may attach instance specific properties to selected vertices and edges’ para. 0069).  

As to claim 13, Xie teaches the method of claim 6, comprising providing, as one of the multiple areas, an application programming interface area that includes one or more interface elements specifying one or more third-party application programming interfaces (‘ In various implementations, the southbound services may be accessed through one or more application programming interfaces (APIs). In some cases, the APIs may allow for adjustment of parameters for execution of the southbound services. Thus, northbound instances may be implemented via one or more API access based requests to the available southbound services’ para. 0051).  

As to claim 14, Xie teaches the method of claim 13, comprising: 
receiving data indicating an interaction with an interface element, in the application programming interface area, indicating a third-party application programming interface (‘In various implementations, the southbound services may be accessed through one or more application programming interfaces (APIs). In some cases, the APIs may allow for adjustment of parameters for execution of the southbound services. Thus, northbound instances may be implemented via one or more API access based requests to the available southbound services’ para. 0051); and 
in response to receiving the data indicating the interaction with the interface element indicating the third-party application programming interface, including an operation that uses the third-party application programming interface into the workflow (‘In an example scenario, the infrastructure layout architecture may be used to support deployment of devices and services to implement Internet of Things (IoT) based services. For example, the IoT based services may include automobile connectivity, home appliance connectivity, health service connectivity, and/or other Internet integration services ’ para. 0051 - 0052).  

As to claim 15, Xie teaches the method of claim 7, comprising providing, as one of the multiple areas, a container area that includes one or more interface elements specifying one or more software images or container-related operations (‘ In some cases, cloud providers may have individualized application management systems. Therefore, the actions used to configure, generate and execute a workflow including application infrastructure lifecycle events, such as, installations, application configurations, starts, stops, deletions or other application infrastructure lifecycle events, may differ from provider to provider. For example, when deploying a MySQL database service, one may first create a virtual machine, configure the Operating System, install and configure the MySQL server, populate the database, and then grant the selected permissions to selected users’ para. 0077).  

As to claim 16, Xie teaches the method of claim 15, comprising: 
receiving data indicating an interaction with an interface element, in the container area, that specifies a software image or container-related operation (‘… The deployment inputs may offer options such as developing 2912 a new workflow, modifying 2914 the current workflow, registering 2916 the workflow with infrastructure components for later deployment, deploying 2918 the workflow to that execution platform (e.g. cloud platform), or other actions’ para. 0117); 
in response to receiving the data indicating the interaction with the interface element specifying a software image or a container-related operation:
generating an new interface element representing the software image or container-related operation corresponding to the interface element interacted with (‘… the operator may be presented with deployment inputs 2910…’  para. 0117); and 
placing the new interface element in the workflow display area to indicate the inclusion in the workflow of an operation involving running the software image in a container or other container-related operation (‘The fourth example frontend 2900 may further include a layout model view 2920 that may show the core model layout 2921 and previous extensions 2922 with extensions for the currently developed workflow 2924. The fourth example frontend may also allow HID interaction with the running instances display 2502. The running instances display 2502 may be manipulated to show details on the currently developed workflow’ para. 0118).  

As to claim 17, this is a system claim of claim 1.  See rejection for claim 1 above.  Further, Xie teaches one or more computers; and one or more computer-readable media (‘…A product, such as a computer program product, may include a storage medium and instructions stored in or on the medium, and the instructions when executed by the circuitry in a device may cause the device to implement any of the processing described above…’ para. 0166) storing instructions that, when executed, cause the one or more computers to perform operations. 68ATT'Y DOCKET No.: 30693-0253001 

As to claim 18, see rejection for claim 2 above. 

As to claim 19, , see rejection for claim 4 above. 

As to claim 20, this is a non-transitory computer-readable media claim of claim 17.  See rejection for claim 17 above.  

 
Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Sangodkar, (US PUB 2020/0034491), discloses a method for configuring input for workflow engine and communicating to a third-party system (title, abstract, and figures 1 – 4).
Laetham, (US PUB 2017/0329506), discloses a visual workflow model using graphical user interface (title, abstract, and figures 1- 11).
Turner, (US PUB 2015/0067687), discloses a method for presenting user interface to receive input to generate a workflow (title, abstract, and figures 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194